Title: To George Washington from Richard Peters, 26 July 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 26th 1777

I was directed by the Board of War to send 200,000 Dollars for the Use of the Northern Department, but as the State of the Country is not certainly known it is thought safest to direct Robert Dunwiddie, who accompanies it to call on your Excellency for Advice & if necessary Assistance. The Money is guarded by a Party under the Comand of Lieut.  who it is supposed cannot proceed to Albany & therefore that your Excellency will furnish another Guard if you shall think proper. I have the Honour to be with the greatest Respect your very obedt Servt

Richard Peters Secy

